Pennsylvania Erie County, to wit,
In the Circuit Court for said County in the Borough of Erie of the Term of September in the year of our Lord One thousand eight hundred and five.
Collins Wallace Heron

Wilson Hunt vs James Anderson

Case
I James E. Heron clerk of the Circuit Court in and for the county of Erie in the commonwealth of Pennsylvania, do certify that it appears of record in my office that James Anderson, was delivered on bail on a cepi corpus, to George Moore of the township of Erie, in the county of Erie, in the sum of Three hundred Dollars on the Twentieth day of April in the year of our Lord one thousand eight hundred and four, in a plea of Trespass on the case, at the suit of Wilson Hunt.
In testimony Whereof I have hereto set my hand, and affixed the seal of said Court, at Erie, the second day of (l s) March, Anno Domini, One thousand eight hundred and Eight. James E. Heron Clk. C1 C£
*421And on which Bail piece, there is the following endorsement
I do hereby authorize .and depute Oliver Luther or Dan1 Dobbins to execute the Within bail piece.
Erie 4th March 1808 George Moore
[Indorsement]
I do hereby authorize and depute Oliver Luther or Dan1 Dobbins to execute the within Bail piece. Signed George Moore
Erie 4t]l March 1808
In the matter of James Anderson, on the eleventh day of August one thousand eight hundred eight.
The general authority with which the bail is vested of seizing tin. principal, and the particular application of this right to the case of a principal found in this Territory by bail to whom he had been delivered in one of the States, or in another Territory, need not undergo a minute investigation on this occasion.
The document which purports to shew that James Anderson was delivered to bail, in the Circuit Court for one of the counties of Pennsylvania, not being authenticated in the manner prescribed by the several acts of Congress, relating to the authentication of acts records and judicial proceedings, in the several states, cannot be regarded as presenting a legal basis for the imprisonment.
I am therefore bound to consider the return to the writ of habeas corpus as insufficient; and to direct James Anderson to be discharged. A liberetur is accordingly awarded. Augustus B. Woodward.
One of the judges of Michigan.
The United States of America to the Marshall of Michigan.
Whereas the return by you made as the cause of the imprisonment of James Anderson is considered insufficient, you are therefore hereby commanded that if the said James Anderson, do remain in your custody for the said cause, and for no other, you then forbear to detain him any longer, and suffer him to go at large.
*422Witness the undersigned, one of the judges in and over the Territory of Michigan, at Detroit in the Territory of Michigan, this eleventh day of August, one thousand eight hundred eight.
Augustus B. Woodward,
One of the judges in and
over the Territory of Michigan.
The Hon1
A. B. Woodward.
Detroit.
[Case B-3, Paper i]
To the Hon1 Augustus B. Woodward
One of the Judges of the Territory of Michigan
Sir—
About Ten days past Capt. Rhae of the United States Army, now stationed at Detroit undertook to inlist and did inlist, my son Andrew Robb, a minor, under the age of Twenty One years, without asking or obtaining my consent to such inlistment. I this day applied to Cap1 Rhea, and requested him to liberate and discharge my sd son from his inlistment & the service of the United States, and to restore him to his father and friends-—Which the sd Cap1 Rhea wholly refused to do, and still detains the sd Andrew Robb, illegally in custody, claiming him as a soldier of said United States, against the will of said Andrew and my own, and greatly to my damage, as I am thereby wholly deprived of the assistance and services of my sd Son in my old Age when I most stand in need of assistance— Therefore I pray that you would issue a writ of Habeas Corpus to bring sd Andrew Robb before you at your Chambers, and that such proceedings may be had touching sd Andrew that he may be liberated and restored to his friends
I am with respectful esteem
Your most humble ser1
David Robb '
Detroit Sept. 5, 1808

*423
To the Clerk of the Supreme Court of the Territory of Michigan.

Let a writ of habeas corpus issue on the application of David Robb for the body of Andrew Robb, directed to captain Rhae, returnable on the sixth instant, at Mr May’s, at eleven in the forenoon.
A. B. Woodward.
One of the judges in and over
the Territory of Michigan.
September 5, 1808.
Territory of Michigan, to wit—
The United States of America to Cap1 Rhea; You are hereby commanded to bring before Augustus B. Woodward, one of the judges in and over the territory of Michigan, at his chambers, at the house of James May, in the City of Detroit, tomorow the Sixth day of September instant, at eleven of the Clock in the forenoon, the body of Andrew Robb detained by you, as it is Said, against his Will, by whatsoever name he may be called, together with the Cause of his detention, to do, Submit to, and receive whatsoever Shall be considered in this behalf, and have there this Writ. Witness Augustus B. Woodward, one of the Judges in & over the territory of Michigan, Detroit the fifth day of September one thousand eight hundred eight.
Peter Audrain elk. S. C.
Territory of Michigan ss.
In obedience to the above writ of Habeas Corpus I have the Body of Andrew Robb before the Honbl A. B. Woodward, one of the Judges in and over the Territory of Michigan this sixth day of Septemr A Domini 1808.—Said Andrew Robb is a private Soldier in my Company of Infantry in the regular Service of the United States of America station’d at Detroit—he enlisted for the Age of twenty one and the Cause of his Detention will more fully appear by his Enlistment a Copy of which is hereto annexed J. Rhea Capt.
Territory of Michigan
28 August 1808
I Andrew Robb born in New England aged twenty one Years, five Feet seven Inches high, having a brown complexion, dark Eyes, brown Hair, and *424by Occupation a Laborer, do hereby acknowledge, that I have voluntarily enlisted myself as a Soldier in the Army of the United States, for the Term of five years, unless sooner discharged by proper Authority.— And I do solemnly swear, that I will bear true Faith and Allegiance to the United States of America, and that I will serve them honestly & faithfully] against their Enemies or Opposers whomsoever; and that I will observe and obey the Orders of the President of the United States and the Orders of the Officers appointed over me according to the Rules and Articles of War
Test.
J Rhea Capt.
his Andrew X Robb mark
Sworn and subscribed before me this 28 day of August 1808
Richd Smith
J. P. D. D.
(True Copy)
J Rhea Capt
RTBLe immediately
Subpoena for Scott Robb.
Served .25
mil . 6}i
cents 31JÍ
WM Scott Marshal
[Case B-3, Paper 5]
Territory of Michigan, to wit,
The United States of America to the Marshal of the territory of Michigan: You are hereby Commanded that you Summons Scott Rob to personally Come & appear before Augustus B. Woodward chief Judge of the territory of Michigan at his Chambers at the house of James May, at 11. o’clock in the forenoon of this day, to give evidence, in behalf of Andrew Robb—in a case now depending—and of this writ make due return. Witness Augustus B. Woodward chief judge of the Said territory of Michigan this Sixth day of September 1808
Peter Audrain elk S. C.
*425In the matter of Andrew Robb detained by James Rhea
Scott Robb being duly Sworn deposed & Said that he is the brother of Andrew Robb, and that he has always known him from his infancy, that he the deponent is upwards of the age of twenty five years, and recollects the time when his brother Andrew was born, and that he verily believes that he was twenty years of age on Some day in the month of february last; that about five or Six years ago his brother was gored by a bull in the groins, which produced a rupture that was Small at first but grows larger every year, and when exposed to Severe exercise he often heard his brother Complain.
Sworn to on the hearing before the undersigned the Seventh day of September one thousand eight hundred eight
A. B. Woodward.
One of the judges of Michigan.

[In the handwriting of William McDowell Scott]


[In the handwriting of Augustus B. Woodward]


[In the handwriting of Augustus B. Woodward]


 the handwriting of Solomon Sibley]


[In the handwriting of Augustus B. Woodward]


[In the handwriting of Peter Audrain]